Exhibit 10.2

REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into on April 30
2019, by and between RODIN GLOBAL PROPERTY TRUST, INC. (“RGPT”) and CF REAL
ESTATE HOLDINGS, LLC (“CFREH”).  Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Loan Agreement dated as
of July 11, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) between 3596 Alpine Ave, LLC (“Borrower”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE
REGISTERED HOLDERS OF UBS COMMERCIAL MORTGAGE TRUST 2017-C2, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2017-C2 (“Noteholder”), as successor to UBS AG
(collectively with Noteholder, “Lender”).

W I T N E S S E T H

WHEREAS, as of the closing date of the Loan, RGPT indirectly owns 100% of the
economic interest in Borrower;

WHEREAS, CFREH is currently the Guarantor under the Loan, and has executed a
Guaranty and Environmental Indemnity in favor of Lender, with respect to the
Loan (the “Guaranties”).

WHEREAS, pursuant to that certain Consent and Assumption Agreement dated as of
the date hereof, (i) RGPT has assumed, for the benefit of Noteholder and its
successors and assigns, to be bound by, observe and perform, all past (to the
extent unsatisfied), present and future liabilities, terms, provisions,
covenants and obligations of CFREH as “Guarantor” under the Guaranty and as
“Non-Borrower Indemnitor” under the Environmental Indemnity, and (ii) CFREH was
released from further personal liability under the Guaranty and Environmental
Indemnity for any acts or events occurring or obligations arising after the date
hereof which are not caused by, or do not arise out of, any acts or events
occurring or obligations arising prior to or simultaneously with the date
hereof.

WHEREAS, pursuant to the Guaranties, CFREH is still liable for its obligations
under the Guaranties for actions arising between the origination date of the
Loan and the date hereof;

WHEREAS, RGPT has agreed to reimburse CFREH for Guaranty Costs and Expenses (as
hereinafter defined) which are imposed by Lender on CFREH from and after the
date hereof; and

WHEREAS, the parties wish to memorialize RGPT’s reimbursement obligations to
CFREH in connection with the Guaranties in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

Reimbursement

. All costs and expenses actually incurred by CFREH in connection with the
Guaranties from and after the date hereof (“Guaranty Costs and Expenses”)
constitute costs and expenses subject to reimbursement by RGPT under this
Agreement. RGPT shall reimburse CFREH, promptly upon demand, for all Guaranty
Costs and Expenses not otherwise recovered by CFREH from another person or
entity; provided, that CFREH shall not be required or obligated to proceed
against another person or entity to recover Guaranty Costs and Expenses (“Third
Party Recovery”); provided, further that, to the extent CFREH does receive any
Third Party Recovery after RGPT has reimbursed CFREH for the same, CFREH shall
promptly return to RGPT an amount equal to the Third Party Recovery received.
RGPT’s reimbursement obligations hereunder are absolute and unconditional.

Upon reimbursement of any Guaranty Costs and Expenses by RGPT, CFREH shall
assign, and hereby does assign, to RGPT all rights, interests and claims CFREH
may have in connection with or arising out of the applicable Guaranty Costs and
Expenses paid by CFREH, including, without limitations, right to reimbursement,
contribution or subrogation from any third party, and RGPT hereby accepts all
such rights, interests and claims.

 

--------------------------------------------------------------------------------

 

Successors and Assigns

.  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and assigns.

1.03Modification.  This Agreement shall not be changed or modified, in whole or
in part, except by an instrument in writing signed by the parties hereto, or
their respective successors or permitted assigns.

Governing Law

; Forum.  This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed wholly within that State without regard to the principles of conflicts
of laws.  Each of the parties hereto hereby irrevocably submits to the
jurisdiction of any New York State court sitting in the Borough of Manhattan in
the City of New York or any federal court sitting in the Borough of Manhattan in
the City of New York in respect of any suit, action or proceeding arising out of
or relating to this Agreement.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

1.06Representations.Each of CFREH and RGPT represents and warrants to the other
parties hereto, as follows:

(i)It has full power, authority and legal right to execute, deliver, perform and
observe the provisions of this Agreement.  

(ii)The execution, delivery and performance by such party to this Agreement have
been duly authorized by all necessary action under its constituent documents.  

(iii)This Agreement constitutes the legal, valid and binding obligations of such
party, enforceable in accordance with its terms, subject as to enforceability to
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general equity principles.

(iv)No authorization, approval, consent or permission (governmental or
otherwise) of any court, agency, commission or other authority or entity is
required for the due execution, delivery, performance or observance by such
party to this Agreement or for the payment of any sums by such party hereunder.

(v)Neither the execution and delivery of this Agreement by such party, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof, conflicts or will conflict with or result in a
breach of any of the terms, conditions or provisions of the constituent
documents of such party, or of any law, order, writ, injunction or decree of any
court or government authority, or of any agreement or instrument to which such
party hereto is a party or by which it is bound, or constitutes or will
constitute a default thereunder.

1.07No Guaranty Costs and Expenses.CFREH represents and warrants to RGPT, that
there have been no Guaranty Costs and Expenses imposed by Lender on CFREH as of
the date hereof.

 

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CF REAL ESTATE HOLDINGS, LLC

 

By:  /s/ Steven Bisgay

Name:  Steven Bisgay

Title:    Chief Financial Officer

 

RODIN GLOBAL PROPERTY TRUST, INC.

 

By: /s/ Steven Bisgay

Name:  Steven Bisgay

Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

[Signature Page to CF Real Estate Holdings, LLC Reimbursement Agreement with
Rodin Global Property Trust, Inc., dated April 30, 2019]